Title: From George Washington to Major General Du Coudray, 13 July 1777
From: Washington, George
To: Du Coudray, Philippe-Charles-Jean-Baptiste Tronson



Sir,
Head Quarters Pompton Plains [N.J.] July 13th 1777

Your favour of the 4th Instant by Capt. De Goy was handed me the 11th. I was then on my march for this place, which, together with other intervening circumstances, has put it out of my power before to consider your observations, and form a determination concerning them.
You seem to have misunderstood the purport of what I said in my last with respect, to the heavy pieces that came in the Amphtrite, and to suppose, that I considered them as intirely unfit for service and incapable of transportation. I meant only to point out the inconveniency of them in comparaison with others of a much lighter construction, and the advantage that would be derived from casting them over, and producing three pieces of a larger calibre instead of one; and informed you that with a view to these, I had given directions for them to remain at Springfield and be cast anew upon the model on which the pieces generally in use in our army are constructed. I am sensible that they might be made use of; but I am convinced from my own experience and that of others, that their weight is a very great disadvantage—that they are not transportable but with great difficulty through the mountainous and woody country in which our operations most commonly are; and that they are extremely liable to be lost when any accident or misfortune happens. This must be obvious on the slightest reflection,

and it is also self evident, that they require a greater force in horses and men to transport and manage them than pieces two thirds lighter, unless the superior weight of metal in the former, was counterballanced by their carriages being framed on better principles, than those of the latter, which I have no reason to believe is the case from any description I have had of them. And as it is not the case, the necessity that their carriages should be proportionably substantial to support them, adds to the inconvenience of weight, and the difficulty of transportation.
To compensate for this disadvantage, I know of only two considerations that can be offered: The one—that their length is conducive to exactness, and the other, that it increases the distance of the balls flight. The difference in these respects is not very great nor are These advantages by any means equivalent to that of a piece being light and easily portable: For field Artillery, being designed to act against numbers, to do execution, the object ought to be near, and within reach of grape shot. If it is, the distance to which the piece will carry is nearly out of the question; and the difference in the exactness of which two pieces are capable, will make little difference if any in the effect of their fire.
The length of a piece may be useful in barbette-firing, but this is of little moment compared with the inconveniences that attend it; and we have found by experience that those in use with us have answered every valuable end in this way.
The British army sensible also of the necessity of light pieces in a country like this seldom or never make use of any other. They even exceed us in their attention to this particular, and bring into the field very few pieces heavier than three or four pounders, weighing from 220 to 300 wt.
The alteration I propose is not a new experiment. I mean only to reduce them to the same standard with the general run of the Artillery in this army; which we have the fullest evidence will be far more convenient; and which have been from repeated trial found sufficient for every desireable purpose.
You suggest the impropriety of letting the twenty one pieces remain unemployed, during the time they undergo a new manufacture, while the present moment calls for them in the field. This observation is not without force; but it has been fully weighed, and considering all things, is not of importance enough to make it expedient to forego the advantages of reducing them to a more portable size, and increasing the number by casting them over.
You also misconceived, what I said with respect to the light cannon, waiting at Springfield, till Ammunition, waggons, and men sufficient

for them, could be prepared to accompany them. I did not intend that they should wait ’till the waggons could be made, and ’till a proper number of men to manœuvre them could be instructed in their duty; but only ’till ammunition could be fitted up, waggons procured in the most expeditious manner and men come on from the Eastward which they will do as fast as possible. You cannot but suppose, Sir, that I am fully desirous of having all the Artillery that I deem proper for the service, with the army; and that I shall take every step our circumstances will permit, to hasten them forward. Twenty light pieces and two heavy are by this time at or very near Peeks Kill, and the remainder of the light will come on as soon as they can be accommodated with horses & other necessaries.
I am at a loss to conceive how you could imagine that I had been governed in my determinations on this matter by the advice of Monsieur Du Plessis. Though that Gentlemans conduct since he has been in this country, has been such as to acquire him every proper mark of attention; yet it can hardly be supposed, that either General Knox or myself would repose so implicit a confidence in his representations and counsels as to regulate our measures intirely by them in an affair of so much consequence. I had a description of the pieces from several others, who had an opportunity of seeing them, and whose accounts perfectly agree with your own; and from this I determined what should be done with them. Monsieur Du Plessis never hinted an idea of casting them over before it was resolved to do it.
You are even mistaken as to the fact of Monsieur Du Plessis being an Aid Du Camp to General Knox. With a commission of Captain of Artillery in the American service, he only acts as volunteer in General Knox’s family.
I shall be at all times obliged to you for any information respecting the state of the Artillery, and your opinion as to any thing you may think eligible; but I am not as yet authorised to consider you as giving advice or direction in an official capacity; since Congress have not instructed me in what light I am to view you; and I am not at liberty to anticipate events, that may hereafter take place, or to suppose you invested with any character that they have not delineated you in to me. For this reason, it would be irregular to interfere with any arrangements General Knox has made with my approbation, in compliance with those you propose. Therefore, and as every thing seems to me to be already in a very good train, I do not think it necessary that Capt. De Goy should proceed to take the direction of the pieces coming on as you recommend.
